      Case 2:20-cv-02035-DDC-GEB Document 19 Filed 04/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                   AT KANSAS CITY

KELLI BARGE,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )    Case No. 2:20-CV-02035-DDC-GEB
                                                  )
O’MALLEY’S INC., et al.                           )
                                                  )
       Defendants.                                )

    DEFENDANT THE ESTATE OF MICHAEL TROUTE’S MOTION TO DISMISS

       COMES NOW Defendant Estate of Michael Troute, by and through undersigned counsel

of record, and hereby moves to dismiss any and all claims against it in Plaintiff’s First Amended

Complaint (Doc. 3) pursuant to Federal Rule of Civil Procedure 12(b)(6). In Plaintiff’s First

Amended Complaint, Plaintiff seeks to pierce the corporate veil of Defendant O’Malley’s Inc. and

concurrently sues the owners of O’Malley’s Inc. in their personal capacities. However, Plaintiff

devotes a single conclusory paragraph for the reasons in support of piercing the corporate veil,

pleads such allegations entirely “upon information and belief,” and merely recites the legal

standard for veil-piercing under Kansas state law. Accordingly, such allegations are insufficient to

establish a plausible claim for relief for piercing the corporate veil. Therefore, Defendant Estate of

Michael Troute respectfully requests dismissal of any claim asserted against him based on piercing

the corporate veil pursuant to Rule 12(b)(6).

       Pursuant to D. Kan. Rule 7.1(a), a memorandum in support of this Motion is

contemporaneously filed herewith.




                                                  1
      Case 2:20-cv-02035-DDC-GEB Document 19 Filed 04/27/20 Page 2 of 2




                                              KNIGHT NICASTRO MACKAY LLC

                                              /s/ Derek H. MacKay
                                              Derek H. MacKay                  KS#23213
                                              304 West 10th Street
                                              Kansas City, MO 64105
                                              Telephone: (816) 708-0105
                                              Facsimile: (816) 396-6233
                                              Email: mackay@knightnicastro.com
                                              ATTORNEY FOR DEFENDANT ESTATE OF
                                              MICHAEL TROUTE



                                      CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of April, 2020, I electronically filed the above and
foregoing using the CM/ECF system, which will send notice of electronic filing to all counsel of
record.


                                              /s/ Derek H. MacKay




                                                 2
